DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	According to the Amendment, filed 14 February 2022, the status of the claims is as follows:
Claims 2-31 are new; and
Claim 1 is cancelled.
3.	The rejection to claim 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Causey et al, U.S. Patent No. 6,248,067 B1 (“Causey”), is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
4.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 16/392,521, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
5.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 17/246,481, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
6.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 17/246,500, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
7.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 21 of copending Application No. 17/316,112, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
8.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 17/341,318, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
9.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/378,146, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
10.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/378,152, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
11.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/378,306, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
12.	The provisional rejection to claim 1 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 17/446,279, is rendered moot in view of the Amendment, filed 14 February 2022, which canceled the claim.
Reasons for Allowance
13.	Claims 2-31 are allowed.
14.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2-15, neither Causey nor the prior art of record teaches the sensor applicator system of base claim 2, including the following, in combination with all other limitations of the base claim:
 	an electrical connection established between the transcutaneous analyte sensor and the sensor electronics; 
a first mechanical connection established between the transcutaneous analyte sensor and the at least one electrical interconnect; 
a second mechanical connection established between the sensor electronics and the at least one electrical interconnect; 
wherein the first mechanical connection and the second mechanical connection are configured to establish the electrical connection between the transcutaneous analyte sensor and the sensor electronics; 
a base comprising a hole and an adhesive to adhere the on-skin sensor assembly to a skin of a host; and 
wherein the transcutaneous analyte sensor is configured to extend during use from the electrical interconnect, through the hole in the base, to under the skin of the host; ...

As to Claims 16-31, neither Causey nor the prior art of record teaches the sensor applicator system of base claim 16, including the following, in combination with all other limitations of the base claim:
an electrical connection established between the transcutaneous analyte sensor and the sensor electronics;
a first mechanical connection established between the transcutaneous analyte sensor and the electrical interconnect, wherein the ex-vivo portion of the transcutaneous analyte sensor is pressed against a portion of the electrical interconnect;
a second mechanical connection established between the sensor electronics and the electrical interconnect;
wherein the electrical connection is established by conductive material of the electrical interconnect that extends from the first mechanical connection to the second mechanical connection;
a base comprising a hole and an adhesive to adhere the on-skin sensor assembly to a skin of a host; and
wherein the transcutaneous analyte sensor is configured to extend during use from the electrical interconnect, through the hole in the base, to under the skin of the host; …

15.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        03/15/2022